EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Huang on 6/10/2021.

The application has been amended as follows: 

Claims 22 and 27-30 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment to limit the laminin recited in the independent claim to laminin-521 overcomes the rejection of claims 1, 12, 21, 23 and 25 under 35 U.S.C. § 102(b) over Banerjee et al., 2012 (cite U, PTO-892, 9/29/2020; herein “Banerjee”).  Applicant’s amendment to the independent claim to specify that the layer of laminin is formed on the cell culture substrate before plating the pancreatic islet cells on the surface overcomes the rejection of claims 1, 4, 9, 12-13 and 21-30 under 35 U.S.C. § 103(a) over Odorico et al., US 2012/0264209 (cite A, PTO-892, 3/26/2020; herein “Odorico”) in view of Tryggvason et al., US 2003/0044899 (cite A, PTO-892, 10/19/2018; herein “Tryggvason”).  Applicant’s persuasive argument that Tryggvason .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 4, 12-13, 21 and 23-26 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651